ACCEPTED
                                                                                                        07-13-00353-CR
                                                                                           SEVENTH COURT OF APPEALS
                                                                                                     AMARILLO, TEXAS
                                                                                                  10/26/2015 2:00:13 PM
                                    MARY B. HENNESSY                                                   Vivian Long, Clerk

                                      ATTORNEY AT LAW
                                          P.O. Box 2536
                                    Brenham, Texas 77834-2536
                                       Tele. (979) 277-0757                         FILED IN
                                       Fax: (979) 421-8226                   7th COURT OF APPEALS
                                                                                 AMARILLO, TEXAS
                                          October 26, 2015                   10/26/2015 2:00:13 PM
                                                                                   VIVIAN LONG
                                                                                      CLERK
Vivian Long, Clerk
Seventh Court of Appeals
PO Box 9540
Amarillo, Texas 79105-9540

Re: Cause No. 07-13-00353-CR; Terry James Fielder, Jr. v. State of Texas; In the Seventh of
Appeals, Amarillo, Texas

Dear Ms. Roessler,

        In accordance with Rule 48.4, I certify that on October 14, 2015, I sent a copy of this Court's
Opinion to Terry Fielder at his last known address. That letter also advised Terry Fielder of his
right to pursue a Petition for Discretionary Review according to Texas Rule of Appellate Procedure
68. The letter and opinion were mailed using certified mail. I am attaching a copy of the UPSS
tracking history confirming delivery.


                                              Sincerely,

                                              /S/ MARY HENNESSY

                                              Mary Hennessy
USPS.com® - USPS Tracking®                                                                                                                 10/25/15, 8:05 AM



       English          Customer Service          USPS Mobile                                                                        Register / Sign In




  USPS Tracking®
                                                                                                               Customer Service ›
                                                                                                               Have questions? We're here to help.



                                                                                                               Get Easy Tracking Updates ›
                                                                                                               Sign up for My USPS.




    Tracking Number: 70150640000142917221




    Updated Delivery Day: Wednesday, October 21, 2015


  Product & Tracking Information                                                                  Available Actions
  Postal Product:                          Features:
                                           Certified Mail™                                        Text Updates


      DATE & TIME                          STATUS OF ITEM               LOCATION                  Email Updates

                                                                        TENNESSEE
      October 23, 2015 , 7:56 am           Delivered
                                                                        COLONY, TX 75880



      Your item was delivered at 7:56 am on October 23, 2015 in TENNESSEE COLONY, TX 75880.


                                                                        TENNESSEE
      October 21, 2015 , 8:27 am           Available for Pickup
                                                                        COLONY, TX 75880

                                                                        TENNESSEE
      October 21, 2015 , 8:27 am           Arrived at Unit
                                                                        COLONY, TX 75861

      October 16, 2015 , 11:20 am          Arrived at USPS Facility     NTX P&DC

                                                                        ESSEX
      October 14, 2015 , 9:47 pm           Departed USPS Facility
                                                                        JUNCTION, VT 05452

                                           Arrived at USPS Origin       ESSEX
      October 14, 2015 , 9:13 pm
                                           Facility                     JUNCTION, VT 05452

                                                                        SOUTH
      October 14, 2015 , 6:16 pm           Departed Post Office
                                                                        BURLINGTON, VT 05403

                                                                        SOUTH
      October 14, 2015 , 4:50 pm           Picked Up
                                                                        BURLINGTON, VT 05403




    Track Another Package                                                                      Manage Incoming Packages
    Tracking (or receipt) number                                                               Track all your packages from a dashboard.
                                                                                               No tracking numbers necessary.
                                                                             Track It
                                                                                               Sign up for My USPS ›



https://tools.usps.com/go/TrackConfirmAction?tLabels=7015+0640+0001+4291+7221                                                                        Page 1 of 2
USPS.com® - USPS Tracking®                                                                               10/25/15, 8:05 AM




  Copyright © 2015 USPS. All Rights Reserved.




           Facebook      Twitter      Pinterest   Youtube
                                                                                Search or Enter a Tracking Number




https://tools.usps.com/go/TrackConfirmAction?tLabels=7015+0640+0001+4291+7221                                   Page 2 of 2